Citation Nr: 0920173	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  02-06 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for type II diabetes 
mellitus to include as due to Agent Orange exposure and 
participation in Project Shipboard Hazard and Defense (SHAD). 


REPRESENTATION

Appellant represented by:	William S. Bach, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1965 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.

The Veteran appealed the Board's April 2003 decision denying 
the Veteran's claim of entitlement to service connection for 
type II diabetes mellitus to the United States Court of 
Appeals for Veterans Claims (Court).  In February 2004, the 
Veteran's attorney and a representative of the VA Office of 
General Counsel, on behalf of the Secretary, filed a Joint 
Motion to Vacate BVA Decision, to Remand and to Stay Further 
Proceedings (Joint Motion).  In a February 2004 Order, the 
Court granted the motion, vacated the Board's April 2003 
decision that denied service connection for type II diabetes 
mellitus and remanded the matter to the Board for action 
consistent with the Joint Motion.  The Board remanded the 
issue on appeal in December 2004 for proper VCAA notice and 
further development. 

Thereafter, this issue was stayed pursuant to Ribaudo v. 
Nicholson, 21 Vet. App. 16 (2007) (per curiam order).  On May 
8, 2008, the Federal Circuit issued its decision in Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), where it reversed the 
U.S. Court of Appeals for Veterans Claims (Court) decision in 
Haas v. Nicholson, 20 Vet. App. 257 (2006), and held that the 
Veterans Court had erred in rejecting VA's interpretation of 
39 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's 
presence at some point on the landmass or inland waters of 
Vietnam in order to benefit from the regulation's 
presumption.  The stay of Haas-related cases is no longer in 
effect, and in light of the Supreme Court's denial of 
certiorari, VA's Office of General Counsel (OGC) has advised 
that the Board may resume adjudication of the previously 
stayed cases.  See Chairman's MEMORANDUM NO. 01-09-03 
(January 22, 2009).  As such, this issue is now before the 
Board.

In December 2002, the appellant testified during a hearing 
before the undersigned Veterans Law Judge at the New Orleans, 
Louisiana RO.  A transcript of the hearing is of record.


FINDING OF FACT

1.  The evidence of record shows that the Veteran did not 
serve in the Republic of Vietnam with conditions of service 
involving duty or visitation in Vietnam and the evidence does 
not indicate that he was exposed to herbicide agents.

2.  The competent evidence of record does not indicate that 
type II diabetes mellitus is related to military service to 
include exposure to Bacillus globigii and methylacetoacetate 
under Project SHAD.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated 
by his active military service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A March 2005 VCAA letter provided to the Veteran included the 
criteria for establishing entitlement to service connection 
for type II diabetes mellitus.  This letter also informed the 
Veteran of his and VA's respective duties for obtaining 
evidence.  However, this portion of the duty to notify was 
satisfied subsequent to the initial AOJ decision.  The Board 
finds that this error was not prejudicial to the Veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of the notice.  
Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the AOJ also 
readjudicated the case by way of the supplemental statement 
of the case issued in January 2009 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or an 
SSOC, is sufficient to cure a timing defect).  

The Board notes that the notice provided did not address 
either the rating criteria or the effective date provisions 
that are pertinent to the Veteran's claim.  However, such 
error is harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to the claimed condition.  

With regard to the duty to assist, the RO has obtained the 
Veteran's service treatment records, service personnel 
records and VA treatment records.  The RO obtained the 
command history of the U.S.S. Herbert J. Thomas for 1968, 
deck logs of the U.S.S. Herbert J. Thomas for November and 
December 1968 and deck logs of the U.S.S. Rogers for March 
and April 1966.  The RO also provided the Veteran with a VA 
opinion and associated the report with the claims file.  

The Veteran also submitted statements in support of his 
claims.  The Veteran has not identified, and the record does 
not otherwise indicate, any existing, pertinent evidence that 
has not been obtained.  The record also presents no basis for 
further development in connection with the matter currently 
under consideration. 

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claim on 
appeal, without directing or accomplishing any additional 
notification and/or development.  

II.  Merits of the Claim for Service Connection 

The Veteran filed a claim for service connection for type II 
diabetes mellitus due to exposure to herbicides while serving 
in Vietnam.  The Veteran contends that he served in the U.S. 
Navy aboard the U.S.S. Rogers for a period of six months on 
the waters near Vietnam and the ship was positioned 
approximately 300 yards off the coast of Vietnam.  
Thereafter, he served on the U.S.S. Herbert J. Thomas.  He 
asserts that in November or December 1968, the U.S.S. Herbert 
J. Thomas went approximately seven miles up the Saigon River, 
shelling in support of U.S. ground troops for about a week.  
In addition, the Veteran contends that his diabetes mellitus 
is related to chemical and biological agents as part of 
Project SHAD during military service.  

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases, which include diabetes, that 
are manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

The Veteran's claim is based on the theory that service 
connection is warranted based on a special presumption 
regarding exposure to herbicide agents.  The Veteran must 
show the following in order to establish presumptive service 
connection for a disease associated with exposure to certain 
herbicide agents: (1) that he served in the Republic of 
Vietnam during the period beginning on January 9, 1962 and 
ending on May 7, 1975; (2) that he currently suffers from a 
disease associated with exposure to certain herbicide agents 
enumerated under § 3.309(e); and (3) that the current disease 
process manifested to a degree of 10 percent or more within 
the specific time period prescribed in § 3.307(a)(6)(ii).  38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Type II 
diabetes mellitus is listed as one of the diseases associated 
with herbicide exposure for purposes of the presumption.  38 
C.F.R. § 3.309(e).

"Service in the Republic of Vietnam" includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  The VA 
General Counsel has determined that 38 C.F.R. 
§ 3.307(a)(6)(iii) requires that an individual must have 
actually been present within the boundaries of the Republic.  
Specifically, 
the General Counsel concluded that in order to establish 
qualifying service in Vietnam, a Veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam, and 
that service on a deep-water naval vessel in waters off the 
shore of the Republic of Vietnam, without proof of actual 
duty or visitation in the Republic of Vietnam, does not 
constitute service in the Republic of Vietnam.  VAOPGCPREC 
27-97 (July 23, 1997).  As was noted in the introduction, the 
Federal Circuit has upheld this determination.  See Haas v. 
Peake, 525 F. 3d. 1168 (Fed. Cir. 2008).  

The Veteran's service personnel records and DD Form 214 do 
not show that the Veteran served in Vietnam under 38 C.F.R. 
§ 3.307(a)(6)(iii).  His DD Form 214 shows that he was 
awarded the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  The Veterans Benefits Administration 
Adjudication Procedure Manual, M21-1, Part III, Chapter 
4.24(e), Verifying Service for Claims Involving Exposure to 
Herbicide Agents, provides that a veteran must have actually 
service on land within the Republic of Vietnam to qualify for 
the presumption of exposure to herbicide and the fact that a 
veteran has been awarded the Vietnam Service Medal does not 
provide that he or she was "in country" as service members 
who were stationed on ships offshore, but never set foot in 
country were sometimes awarded the Vietnam Service Medal.  
The Vietnam Service Medal was awarded to service members who 
served in Vietnam and the contiguous waters or airspace 
thereover or in Thailand, Laos, or Cambodia or the airspace, 
thereover, and in direct support of operations in Vietnam.  
See Manual of Military Decorations and Awards, A-6 
(Department of Defense Manual 1348.33-M, September 1996).  
The Vietnam Campaign Medal was awarded to service members who 
served for 6 months in South Vietnam between March 1, 1961 
and March 28, 1973 or served outside the geographical limits 
of South Vietnam and contributed direct combat support to the 
Republic of Vietnam Armed Forces for an aggregate of six 
months.  Id.  Thus, the award of either medal is not by 
itself indicative of service in Vietnam.   

The Board notes that the Veteran asserts that he served on 
board the U.S.S. Rogers on the waters of Vietnam and at 
times, the U.S.S. Rogers was located approximately 300 yards 
off the shore of Vietnam.  As discussed above, VA does not 
consider this by itself as qualifying service in the Republic 
of Vietnam.  The Veteran also claims that he had direct 
exposure to Agent Orange during his military service when an 
airplane sprayed Agent Orange over a forest near the vessel 
resulting in some of the herbicide to drift over the vessel 
from the air currents.  He noted that he could smell and 
taste the herbicide.  He also maintained that helicopters 
would land on the ship and that he touched the helicopters 
and shook hands with the men that flew them.  A review of the 
Veteran's service personnel records, ship history for the 
U.S.S. Herbert J. Thomas and deck logs of the U.S.S. Rogers 
and U.S.S. Herbert J. Thomas does not show that the vessels 
on which the Veteran served were contaminated by Agent Orange 
or other herbicides.  

The Veteran also contends the U.S.S. Rogers was anchored in 
the waters off the coast of Vietnam and he visited in country 
in Vietnam in March or April 1966 as part of a shore party.  
A review of the deck logs from the U.S.S. Rogers for March 
and April 1966 reveals that the U.S.S. Rogers was anchored in 
Da Nang Harbor in March 1966; however, it does not indicate 
that the Veteran left the ship and visited Vietnam.  In 
addition, the Veteran asserts that while he was on board the 
U.S.S. Herbert J. Thomas, the ship went approximately seven 
miles up the Saigon River in support of ground troops in 
November or December 1968.  The deck logs of the U.S.S. 
Herbert J. Thomas for November and December 1968 shows that 
the ship did not enter the Saigon River at that time.  In 
addition, the record contains a summary of the command 
history of the U.S.S. Herbert J. Thomas for 1968, which does 
not reveal that the ship entered the Saigon River.  Based on 
the foregoing, the evidence of record does not support the 
Veteran's contentions that he visited the Republic of Vietnam 
with presence on the landmass or inland waters.  

The Veteran is competent to report events that he has 
observed such as visiting Vietnam with a shore party from the 
U.S.S. Rogers.  See Layno v. Brown, 6 Vet. App. 465, 471 
(1994) (in order to be competent, the individual must have 
personal knowledge, derived from his/her own senses of what 
is being attested; "[c]ompetent testimony is thus limited to 
that which the witness has actually observed , and is within 
the realm of his personal knowledge.").   However, the Board 
finds that the Veteran's statements that he had actual 
visitation in the Republic of Vietnam are not persuasive.  
The Veteran's statement that he visited Vietnam with a shore 
party from the U.S.S. Rogers is inconsistent with his 
testimony at the December 2002 Travel Board hearing, where he 
indicated that he did not set foot in Vietnam.  He also 
indicated that did not step foot in Vietnam in a letter dated 
in June 2003.  In light of the inconsistent accounts of 
whether he actually visited the Republic of Vietnam, the 
Board is unable to afford the Veteran's statements any 
probative value with respect that issue.  Accordingly, the 
Board finds that the preponderance of the evidence shows that 
the Veteran did not serve in the Republic of Vietnam as 
required for the presumption of service connection due to 
herbicide exposure under 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. 
§ 3.307(a)(6)(iii).

Notwithstanding the above, the United States Court of Appeals 
for the Federal Circuit has held that when a veteran is found 
not to be entitled to a regulatory presumption of service 
connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a direct basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Thus, the 
fact that the Veteran may not meet the requirements of a 
presumptive regulation does not preclude him from 
establishing, in the alternative, service connection by way 
of proof of actual direct causation.

In assessing the Veteran's service connection claim for 
diabetes, the Board must determine whether the Veteran 
currently has that disability.  VA treatment records provide 
a current diagnosis of type II diabetes mellitus.  
Accordingly, the medical evidence shows that the Veteran has 
the claimed disability and the first criterion for service 
connection has been established.  

The Board notes that the Veteran contends that he had 
exposure to chemical and biological agents during his active 
military service as part of Project SHAD and this exposure 
contributed to the development of type II diabetes mellitus.  
The Veteran's participation in Project SHAD, specifically, 
DTC Test 69-31, was confirmed by the RO.  Federal documents 
associated with his claims file reveal that the purpose of 
DTC Test 69-31 was to test U.S. warships' vulnerabilities to 
attacks with chemical or biological warfare agents and to 
develop procedures to respond to such attacks while 
maintaining a war-fighting capability.  The primary purpose 
of the DTC Test 69-31 was to evaluate the effectiveness of 
the experimental Shipboard Toxicological Operational 
Protection System (STOPS) of the U.S.S. Herbert J. Thomas.  
The testing involved five chemical vapor attacks using 
methylacetoacetate (a stimulant for Sarin nerve agent).  A 
MARS generator mounted on the bow of the ship was used to 
disseminate methylacetoacetate.  An additional 11 attacks 
were conducted in which the U.S.S. Herbert J. Thomas was 
enveloped with nonpathogenic biological aerosol, Bacillus 
globigii (BG).  PCF swift boats were used to disseminate BG 
during simulated biological warfare agent attacks.                                                                                                                             

After a careful review of the record, the Board finds that 
the medical records do not show that the Veteran incurred 
diabetes during service or incurred diabetes to compensable 
degree within the first year of discharge from service.  38 
C.F.R. §§ 3.303(b), 3.307, 3.309; Pond, 12 Vet. App. at 346.  
Specifically, the Veteran's service medical records do not 
reveal any complaints of symptoms related to diabetes or any 
treatment for diabetes during military service.  In addition, 
the VA treatment records reveal that the Veteran was first 
diagnosed with type II diabetes mellitus in 1997, 
approximately 28 years after his discharge from military 
service.  The passage of many years between discharge from 
active service and the medical documentation of a claimed 
disability is evidence against a claim of service connection.   
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
The Board finds that this gap in time is particularly 
relevant given the December 2003 Fact Sheet issued by the 
Office of the Assistant Secretary of Defense (Health Affairs) 
states that long-term or late-developing health effects would 
be very unlikely (except perhaps as a complication of an 
acute infection).  In addition, the Fact Sheet revealed that 
methylacetoacetate was used as a stimulant and there is 
little or no evidence of long-term or late-developing health 
effects. 

As there is no evidence of type II diabetes mellitus shown in 
service or manifested to a degree of 10 percent or more 
within the one-year presumptive period from service 
discharge, the threshold question is whether there is 
sufficient medical evidence to establish an etiological link 
between the Veteran's current type II diabetes mellitus and 
his active service.  A VA examiner in August 2003 provided 
the opinion that the Veteran's diabetes is not related to any 
exposure to BG or methylacetoacetate.  The Board finds this 
opinion to be probative as it was based on a review of the 
claims file and an examination of the Veteran.  In addition, 
the record does not contain any competent medical evidence 
that indicates an association between the Veteran's type II 
diabetes mellitus and military service, including exposure to 
BG or methylacetoacetate as part of Project SHAD.  

The only evidence that suggests the Veteran's type II 
diabetes mellitus is related to military service, including 
exposure to BG or methylacetoacetate under Project SHAD are 
the Veteran's lay statements.  Lay persons can provide an 
account of observable symptoms.  See Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  However, lay assertions regarding 
medical matters such as an opinion whether a disability is 
related to an event, injury or disease in service has no 
probative value because lay persons are not competent to 
offer medical opinions.  Espiritu, 2 Vet. App. at 494-95.  
The Veteran is not a licensed health care professional; 
therefore, the lay evidence offered by the Veteran is not 
competent medical evidence and does not prove a relationship 
between the Veteran's current type II diabetes mellitus and 
military service, including exposure to BG or 
methylacetoacetate.  

The Board reviewed the articles submitted by the Veteran 
regarding Project SHAD and Agent Orange exposure.  The Board 
finds that this information does not address whether the 
Veteran's current type II diabetes mellitus is related to 
Project SHAD and it does not provide evidence that the 
Veteran was exposed to herbicides during his military 
service.  A medical treatise, textbook, or article must 
discuss generic relationships with a degree of certainty for 
the facts of this specific case there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. 
App. 509, 514 (1998).  Therefore, this information does not 
constitute probative evidence that the Veteran was exposed to 
herbicides or that his type II diabetes mellitus is 
etiologically related to military service, including BG or 
methylacetoacetate from Project SHAD.

Thus, with consideration of the probative August 2003 VA 
opinion, the length of time between service and his first 
diagnosis of type II diabetes mellitus, and the absence of 
any medical opinion supported by objective medical evidence 
suggesting a causal link to the Veteran's service, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of service connection for type II diabetes 
mellitus to include as due to his participation in Project 
SHAD.  Furthermore, as there is no credible evidence that 
demonstrates the Veteran had actual duty or visitation in the 
Republic of Vietnam, the preponderance of the evidence is 
against the Veteran's claim of service connection for type II 
diabetes mellitus due to Agent Orange exposure.  Therefore, 
the Board finds that the Veteran's claim of entitlement to 
service connection for type II diabetes mellitus is not 
warranted. 


ORDER

Entitlement to service connection for diabetes mellitus, type 
II to include as due to Agent Orange exposure is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


